Per Curiam.
A petition for rehearing having been filed in this cause and it appearing to the court that the judgment and decree of this court reversing the final decree herein does not refer to the decree of the Circuit Court dissolving the temporary injunction granted in this cause, it is upon consideration ordered, adjudged and decreed by the court that the judgment and decree heretofore entered in this cause be amended so as to include a reversal of the order and decree of the Circuit Court dissolving the temporary injunction granted in this cause, and that the petition for a rehearing be denied.
All concur except Cockrell, J., who being disqualified, took no part in this decision.